Exhibit 10.31
Commitment
 
of
 
Contingent After-Payment or Call-Payment of Housing Fund
 


Whereas: Company (Shandong Longkong Travel Development Co., Ltd) un-pays the
Housing Found for staff since the company formed, as the actual controller of
the Company, I hereby presents the irrevocable commitment as following:


1.  I would supervise and urge Company to start to pay the Housing Fund for
staff from the date of October, 2010.
 
2.  If any Government authority requires Company to provide the after-payment or
call-payment of the Housing Fund for Company staff, and Company may incur a
penalty or any loss for that, I would bear all the compensation obligations
without a claim to Company for recovering above compensation.




/s/ ZHANG SHANJIU
 
Date: 28-9-2010